Title: From George Washington to Jean Antoine Houdon, 26 September 1785
From: Washington, George
To: Houdon, Jean Antoine

 

Sir,
Mt Vernon 26th Septr 1785.

By a letter which I have lately had the honor to receive from Dr Franklin at Philada, I am informed of your arrival at that place; many letters from very respectable characters in France, as well as the Doctors, inform me of the occasion—for which, tho’ the cause is not of my seeking, I feel the most agreeable & grateful sensations. I wish the object of your mission had been more worthy of the masterly strokes of the first Statuary in Europe; for thus you are represented to me.
It will give me pleasure Sir, to welcome you to this seat of my retirement: and whatever I have, or can procure that is necessary to your purposes, or convenient & agreeable to your wishes; you must freely command—as inclination to oblige you, will be among the last things in which I shall be found deficient, either on your arrival, or during your stay. With sentiments of esteem, I am Sir &ca

G: Washington

